USCA11 Case: 20-10149        Date Filed: 01/11/2022    Page: 1 of 20




                                              [DO NOT PUBLISH]
                              In the
         United States Court of Appeals
                   For the Eleventh Circuit

                     ____________________

                           No. 20-10149
                     ____________________

T. COREY COLBERT,
administrator of the estate of Shirley L. Reaid,
VIRGINIA GAY REAID,
administrator of the estate of Ervin N. Reaid,
JAMES DALE AMOS,
SHERYL REAID,
                                               Plaintiffs-Appellants,
versus
DR. DAVID B. WILSON,


                                               Defendant-Appellee,
USCA11 Case: 20-10149           Date Filed: 01/11/2022        Page: 2 of 20




20-10149                  Opinion of the Court                              2

DR. TRENT L. PRAULT,


                                                                Defendant.
                       ____________________

            Appeal from the United States District Court
               for the Northern District of Georgia
               D.C. Docket No. 4:19-cv-00154-MHC
                     ____________________

Before ROSENBAUM, JILL PRYOR, Circuit Judges, and ALTMAN,*
District Judge.
PER CURIAM:
       This appeal arises from two lawsuits filed by Ervin N. Reaid
following the death of his wife Shirley L. Reaid. In short, Mr. Reaid
                                                      1



alleged that Defendant-Appellee Dr. David B. Wilson and others
who provided medical services to his wife committed medical

*The Honorable Roy Altman, United States District Judge for the Southern
District of Florida, sitting by designation.
1 Mr. Reaid filed claims in both his capacity as a surviving spouse and as the
administrator of his wife’s estate. During the pendency of this appeal,
however, Mr. Reaid passed away. At that point, Virginia Reaid was named as
the administrator of Mr. Reaid’s estate and T. Corey Colbert was named as
the administrator of the estate of Shirley Reaid. The Reaids’ children, Sheryl
Reaid and James Dale Amos, were also added as plaintiffs in the case. So the
appellants here are Colbert, Virginia Reaid, Sheryl Reaid, and James Amos.
USCA11 Case: 20-10149       Date Filed: 01/11/2022    Page: 3 of 20




20-10149               Opinion of the Court                       3

malpractice, causing her death. In the first case, a district court
judge entered sanctions against Mr. Reaid for discovery abuses.
When Mr. Reaid attempted to voluntarily dismiss that case, the
district court conditioned the dismissal on the payment of the
sanctions.
        Mr. Reaid did not pay the sanctions. Instead, months later,
he filed the current lawsuit, which landed in front of a different
district-court judge. When this happened, Dr. Wilson moved to
dismiss the action as an improperly refiled action. The court
agreed and dismissed the second case, which effectively served as a
dismissal with prejudice because the relevant statute of limitations
had run during the pendency of the first action. The court also
entered additional sanctions against Mr. Reaid’s counsel because of
the improper filing and because the second action continued to
include another doctor who had previously been shown to be an
improper defendant.
      Mr. Reaid now appeals the dismissal of the second lawsuit
and the sanctions entered as a result of that filing. After careful
consideration, we affirm for the reasons set forth below.
                                 I.
      On November 30, 2015, Shirley Reaid underwent
aortobifemoral bypass surgery. Defendant-Appellee David B.
Wilson was the lead surgeon who operated on Mrs. Reaid, and
Dr. Trent Prault was the assisting surgeon. Following surgery,
Mrs. Reaid experienced complications. On December 15, 2015, a
USCA11 Case: 20-10149       Date Filed: 01/11/2022    Page: 4 of 20




20-10149               Opinion of the Court                       4

CT scan revealed that Mrs. Reaid had developed low blood flow
to her left colon and a bowel obstruction. Because of this
situation, a general surgeon had to remove portions of Mrs.
Reaid’s bowel, and Dr. Wilson performed an angiogram, balloon
angioplasty, and stent placement in Mrs. Reaid’s occluded
superior mesenteric artery. Mrs. Reaid was discharged from the
hospital on January 22, 2016.
      A year and a half later, on May 5, 2017, Mrs. Reaid was
readmitted to the hospital. The diagnosis was “acute renal failure,
acute pyelonephritis, peripheral artery disease, diabetes type 2,
hypertension, and hyperlipidemia.” An exploratory laparotomy
was performed and Dr. Wilson’s impression was severe sepsis.
Unfortunately, Mrs. Reaid died three days later, on May 8, 2017.
                                A.
       Mr. Reaid filed a complaint on November 21, 2017, in the
United States District Court for the Northern District of Georgia
(Case No. 4:17-cv-00271-HLM (“Reaid I”)). In that case, Mr. Reaid
asserted a wrongful-death claim, a loss-of-consortium claim, and an
estate claim, naming Dr. Wilson and Dr. Prault, among others, as
defendants. Mr. Reaid alleged that Dr. Wilson and Dr. Prault
“negligently screened and evaluated [Shirley Reaid] prior to
surgery,” negligently replaced her intestines “in her body cavity in
such a way as to injure her intestines by crimping the blood
supply,” and negligently “failed to diagnose the loss of the blood
supply to Mrs. Reaid’s intestines until 15 days after the [original]
operation.” Mr. Reaid sought $63 million in damages.
USCA11 Case: 20-10149         Date Filed: 01/11/2022     Page: 5 of 20




20-10149                Opinion of the Court                          5

        Mr. Reaid later voluntarily dismissed all the defendants in
the case except Dr. Wilson and Dr. Prault. After that happened,
Dr. Prault testified during his deposition that his role in the
November 30, 2015, procedure was limited to serving as an
assisting doctor, that he did not see Mrs. Reaid before surgery, and
that he was not involved in her aftercare. Given this testimony, the
parties agreed on the record to dismiss Dr. Prault because no viable
claim existed against him.
       Although Mr. Reaid was required to provide a written
report by his expert doctor, he failed to do so. Instead, Mr. Reaid
submitted a one-page letter lacking any causation opinions.
Nonetheless, when defense counsel deposed Mr. Reaid’s expert,
the doctor stated that he had formed various opinions not
contained in the one-page letter.
      Based on this event and other alleged discovery violations,
the defense filed a motion for sanctions, claiming the defendants
had incurred $9,569.10 in fees and costs. The district court directed
Mr. Reaid to file any objections to the itemized list of fees and costs,
but he filed none.
       Instead, Mr. Reaid moved to dismiss the entire case
voluntarily. The defendants opposed the motion, contending Mr.
Reaid “should not be able to avoid the consequences of his conduct
by dismissing and re-filing his case.” So the defendants asked the
court to “condition Plaintiff’s voluntary dismissal upon the
payment of sanctions in the amount of $9,569.10” if it was inclined
to allow the dismissal of the case. And they explicitly urged,
USCA11 Case: 20-10149       Date Filed: 01/11/2022    Page: 6 of 20




20-10149               Opinion of the Court                       6

“Regardless of whether Plaintiff’s case is ultimately refiled by the
same counsel or new counsel, Plaintiff should not be permitted to
re-file his case until the monetary sanctions owed to the
Defendants are paid in full.”
        Judge Harold L. Murphy, who was the district-court judge
in Reaid I, entered an order on January 15, 2019, granting Mr.
Reaid’s motion for voluntary dismissal but declaring that sanctions
were to be awarded to the defendants for discovery violations,
including for the failure to provide a proper expert report. Judge
Murphy recognized the defendants’ request that the court
condition the voluntary dismissal on the payment of the fees and
expenses incurred and found the condition to be appropriate.
Therefore, the order explained that the court would “condition
voluntary dismissal upon Plaintiff’s full payment of $9,569.10 in
litigation expenses and attorney’s fees, as itemized in Defendants’
Motion for Sanctions.” Consequently, Judge Murphy granted the
motion for voluntary dismissal “with the conditions requested by
Defendants and described above.”
                                B.
       On July 13, 2019, without having paid the sanctions ordered
in Reaid I, Mr. Reaid filed the current action, purporting to renew
his case under O.C.G.A. § 9-2-61(a). The case was assigned to a
different district-court judge. (Case No. 4:19-cv-00154-MHC
(“Reaid II” or the instant case)). Mr. Reaid again named Drs.
Wilson and Prault as defendants and essentially repeated the
allegations from the original complaint filed in Reaid I. When
USCA11 Case: 20-10149        Date Filed: 01/11/2022     Page: 7 of 20




20-10149               Opinion of the Court                         7

defense counsel learned of the newly filed lawsuit, he wrote to Mr.
Reaid’s attorney and pointed out, among other things, that the
sanctions from Reaid I had not been paid before the filing of Reaid
II. Counsel demanded payment in full, as well as dismissal of the
case with prejudice within ten days, and alleged that certain claims
and factual assertions in Reaid II did not meet the threshold
requirements of Rule 11, Fed. R. Civ. P.
       Counsel for Mr. Reaid responded to the letter by calling
defense counsel on or about July 31, 2019. During the call, Mr.
Reaid’s counsel suggested that the sanctions award could serve as
a set-off against any ultimate award to Mr. Reaid in Reaid II.
Defense counsel rejected that proposal. So Mr. Reaid’s attorney
asked if the payments could be made over time. But defense
counsel insisted that the sanctions be paid in full, so on August 1,
2019, Mr. Reaid’s counsel mailed a check in the amount of
$9,569.10 on behalf of his client. On the same day, Mr. Reaid filed
an amended complaint seeking to “delete” Dr. Prault from the case
and later filed a motion to drop Dr. Prault from the case.
       In response to these events, Dr. Wilson moved to dismiss,
advancing several arguments. First, he claimed the district court
lacked subject-matter jurisdiction because Mr. Reaid failed to pay
the sanctions before filing the case, which was a condition
precedent to refiling. Second, because the plaintiff allegedly did not
properly refile the action within six months, as required by
O.C.G.A. § 9-2-61(a), the defense contended, the statute of
limitations had not been preserved from Reaid I and had expired.
USCA11 Case: 20-10149           Date Filed: 01/11/2022       Page: 8 of 20




20-10149                  Opinion of the Court                             8

Third, Dr. Wilson argued that Mr. Reaid failed to state a claim
upon which relief could be granted under Georgia law. And Drs.
Wilson and Prault filed a motion for Rule 11 sanctions because of
the alleged improper refiling and because the lawsuit included Dr.
Prault when no legal or factual basis for a claim against him existed.
       The district court ultimately granted both motions. On the
motion to dismiss, the court concluded the Reaid II complaint filed
on July 13, 2019, was a nullity because Mr. Reaid filed the case
without first paying the $9,569.10 in sanctions ordered in Reaid I.
Citing Rule 41(b), Fed. R. Civ. P., the court determined that it could
dismiss the case on that ground alone—disobeying a court order.
The court also reasoned that dismissal was appropriate because the
statute of limitations had expired during the pendency of Reaid I.
By the time Mr. Reaid properly filed the second action in August
2019 (by paying the sanctions), the court explained, the six months
permitted by O.C.G.A. § 9-2-61(a) to refile the case had passed,
having expired on July 15, 2019. 2

      As for the motion for sanctions, the district court
determined that by refiling the lawsuit without paying the
$9,569.10 in attorney’s fees and litigation expenses, plaintiff’s
counsel “violated the clear and plain terms of Judge Murphy’s


2 While the district court initially dismissed only Mr. Reaid’s claims as a
surviving spouse, it later dismissed as time-barred the claims brought in Mr.
Reaid’s capacity as an administrator of Mrs. Reaid’s estate.
USCA11 Case: 20-10149          Date Filed: 01/11/2022        Page: 9 of 20




20-10149                 Opinion of the Court                             9

order.” It continued, finding counsel had no reasonable basis for
naming Dr. Prault as a defendant in Reaid II based on the
happenings in Reaid I. As sanctions for “willfully disobeying” Judge
Murphy’s prior order and for violating Rule 11(b)(3) by asserting
claims against Dr. Prault without a reasonable factual basis, the
district court directed Mr. Reaid’s counsel to pay the reasonable
attorney’s fees and litigation expenses in Reaid II from the time of
the filing of the initial complaint through the motion to dismiss the
second amended complaint—an amount determined to be
$13,107.70.
        Appellants now challenge the dismissal of Reaid II as well as
the $13,107.70 sanctions award issued in that proceeding.
                                    II.
       Appellants advance three reasons why the district court
erred in dismissing the claims in Reaid II. First, they say the district
court improperly found the sanctions imposed in Reaid I were
“costs” required to be paid under the Georgia refiling statute,
O.C.G.A. § 9-2-61. Second, they argue that they should have been
given additional time to pay the sanctions under Rules 41 and 11 of
the Federal Rules of Civil Procedure. Third, they assert generally
that the dismissal of Mr. Reaid’s action in Reaid II was erroneous.
We address each argument in turn.3


3 To the extent other, perhaps more meritorious, arguments exist that may
have gone further in establishing error on the part of the district court in
dismissing Reaid II, we do not consider them because Appellants did not make
USCA11 Case: 20-10149           Date Filed: 01/11/2022         Page: 10 of 20




20-10149                   Opinion of the Court                              10

                                      A.

       Appellants first assert that the district court in Reaid II erred
when it allegedly determined that the sanctions from Reaid I were
“costs” required to be paid under Georgia’s refile statute—
O.C.G.A. § 9-2-61. That statute provides that when a plaintiff
dismisses a case commenced within the applicable statute of
limitations, the action may be recommenced within six months
after dismissal subject to the requirement that costs in the original
action be paid. See O.C.G.A. § 9-2-61(a). Because the sanctions
were not “costs” that had to be paid before Reaid II could be
properly filed, Appellants contend, the Reaid II district court was
wrong to conclude they were and to therefore determine that
Reaid II was not a proper refiling, but rather a new action.




them here or in the district court. As a result, any such arguments have been
forfeited, waived, or abandoned. See United States v. Willis, 649 F.3d 1248,
1254 (11th Cir. 2011) (“A party seeking to raise a claim or issue on appeal must
plainly and prominently so indicate. . . . Where a party fails to abide by this
simple requirement, he has waived his right to have the court consider that
argument.” (cleaned up)); see also Access Now, Inc. v. Sw. Airlines Co., 385
F.3d 1324, 1330 (11th Cir. 2004) (“[A] legal claim or argument that has not been
briefed before the [appellate] court is deemed abandoned and its merits will
not be addressed.”).
USCA11 Case: 20-10149       Date Filed: 01/11/2022     Page: 11 of 20




20-10149               Opinion of the Court                        11

        Appellants fundamentally misunderstand the district court’s
order. The district court did not state that the basis for dismissal
was a failure to pay “costs” under O.C.G.A. § 9-2-61. In fact, the
district court assumed all “costs” had been paid. But it noted that
Mr. Reaid had not paid the $9,569.10 in sanctions from Reaid I
before refiling. And the court ruled it could dismiss on this ground
alone—deliberately disobeying Judge Murphy’s prior order. The
district court separately concluded that the case must be dismissed
because the statute of limitations had expired before Appellants
eventually got around to paying the Reaid I sanctions.

        And if this were not made clear initially, the district court
clarified its position in its subsequent order. There, when Mr.
Reaid again raised the “costs” argument, the district court
explained, “In the Dismissal Order, the Court specifically assumed
that Plaintiff had complied with O.C.G.A. § 9-2-61(a)’s requirement
that he pay costs in the original action” and that it “did not hold
that the sanctions ordered by Judge Murphy were costs.” Then, it
again said in the later order that “Plaintiff’s claims are barred
because he did not validly refile Reaid I within six months of
voluntarily dismissing it.” The attempt to refile was ineffective
“not because [Mr. Reaid] failed to pay ‘costs of the original action,’
but because he failed to comply with the explicit terms of a court
order.” The Court deemed the case filed on the date the sanctions
were paid—August 1, 2010—and by that time, it was too late to
renew Reaid I under Georgia’s renewal statute, and the statute of
limitations had run.
USCA11 Case: 20-10149        Date Filed: 01/11/2022     Page: 12 of 20




20-10149                Opinion of the Court                        12

       We easily reject Appellants’ argument that the dismissal of
Reaid II was based on a finding that the Reaid I sanctions were
“costs” and therefore the action could not be renewed under
O.C.G.A. § 9-2-61(a). That simply is not the case, as evidenced by
the district court’s orders.

                                  B.

       Appellants next seem to argue that, under Rule 41(d), Fed.
R. Civ. P., Mr. Reaid was permitted to pay the sanctions imposed
in Reaid I after filing Reaid II. They further claim that under Rule
11(c)(2), Fed. R. Civ. P., Mr. Reaid had twenty-one days from the
time he filed the complaint in Reaid II to correct the payment of
sanctions ordered in Reaid I. We disagree on both fronts.

       First, with respect to Rule 41(d), “[i]f a plaintiff who
previously dismissed an action in any court files an action based on
or including the same claim against the same defendant,” that rule
allows the court in the later action to “order the plaintiff to pay all
or part of the costs of that previous action; and [to] stay the
proceedings until the plaintiff has complied.” Rule 41(d), Fed. R.
Civ. P. Invoking Rule 41(d), Appellants suggest the Reaid II Court
should have stayed the proceedings and ordered Mr. Reaid to pay
the sanctions as “costs” of the prior action.

      We reject this argument. First, no party ever filed a Rule
41(d) motion in Reaid II seeking such relief. Second, the plain
language of Rule 41(d) indicates that it applies to the payment of
USCA11 Case: 20-10149        Date Filed: 01/11/2022      Page: 13 of 20




20-10149                Opinion of the Court                         13

“costs” only and not to other conditions of a voluntary dismissal.
See Rule 41(d), Fed. R. Civ. P. and Sargeant v. Hall, 951 F.3d 1280,
1281 (11th Cir. 2020). As we have explained, the Reaid I sanctions
were not “costs.” Because the sanctions were not “costs,” Rule
41(d) fails to support Appellants’ argument. Third, even if “costs”
were at issue here, Rule 41(d) does not require the district court to
stay the proceedings to provide additional time for their payment;
rather, it authorizes the district court to do so. Fourth, the rule says
nothing about what happens when a plaintiff fails to comply with
a court order.
       As for Appellants’ contention that Rule 11(c)(2) somehow
saves Reaid II, we reject the argument as well. Appellants suggest
that under Rule 11(c)(2), Mr. Reaid should have been given 21 days
from the refiling of the suit to make payment without risking a
dismissal. They note the action was refiled on July 13, 2019, and
Mr. Reaid paid the outstanding sanctions on August 1, 2019.
Because the sanctions were paid within the 21-day safe-harbor
period of Rule 11(c)(2), Appellants contend the district court erred
in dismissing the case.
       Rule 11(c)(2), Fed. R. Civ. P., sets forth a detailed procedure
to be followed by a party seeking sanctions. It states as follows:
              A motion for sanctions must be made
              separately from any other motion and
              must describe the specific conduct that
              allegedly violates Rule 11(b). The
              motion must be served under Rule 5,
USCA11 Case: 20-10149       Date Filed: 01/11/2022    Page: 14 of 20




20-10149               Opinion of the Court                      14

              but it must not be filed or be presented
              to the court if the challenged paper,
              claim, defense, contention, or denial is
              withdrawn or appropriately corrected
              within 21 days after service or within
              another time the court sets. If
              warranted, the court may award to the
              prevailing party the reasonable
              expenses, including attorney’s fees,
              incurred for the motion.
Rule 11(c)(2), Fed. R. Civ. P.
       Rule 11(c)(2)’s “safe harbor” allows the party on whom the
Rule 11 motion is served to avoid sanctions by withdrawing or
correcting the offending document after receiving notice of the
alleged violation. In this way, the 21-day safe-harbor rule is meant
to prevent the entry of sanctions in a case, allowing for remedial
conduct by the offending party. But Rule 11(c)(2) does not support
Appellants’ cause because, at the time Mr. Reaid filed Reaid II,
Judge Murphy had already issued his sanctions order in Reaid I.
There was nothing to withdraw or correct in July 2019 to avoid the
Reaid I sanctions; the Reaid I court had already concluded
sanctions were appropriate.
       Put simply, Rule 11 is a means to avoid the entry of
sanctions, not a means to somehow alter a sanctions order
USCA11 Case: 20-10149           Date Filed: 01/11/2022        Page: 15 of 20




20-10149                  Opinion of the Court                              15

previously issued. 4 Rule 11(c)(2) has nothing to do with the
dismissal of a case for failure to comply with a court order under
Rule 41 or a motion to dismiss under Rule 12(b)(6) for filing an
action outside the statute of limitations. Because nothing in Rule
11 requires the extension of time for the payment of sanctions,
Appellants’ argument fails.
                                      C.

       Finally, Appellants urge us to hold that the district court
erred in finding the statute of limitations to have expired by the
time Mr. Reaid properly filed the complaint in Reaid II. They say
Mr. Reaid was permitted to refile the lawsuit within six months of
dismissal and did so because he filed on July 13, 2019—within six
months of the January 15, 2019, Reaid I dismissal. In Appellants’
view, the district court incorrectly determined that the complaint
was actually filed on August 1, 2019—the date the sanctions were
paid to the defendants. In short, Appellants assert Reaid II was a
valid renewal of Reaid I.

      For the most part, in support of this position, Appellants
argue that the Reaid I orders did not explicitly set a time for the
payment of sanctions nor did they condition a refiling of the action


4 Even if we could somehow apply Rule 11(c)(2) here, it would mean that Mr.
Reaid had 21 days from the date of service of the motion for sanctions in Reaid
I to correct his conduct. But of course, those 21 days had long passed before
Reaid II was filed.
USCA11 Case: 20-10149        Date Filed: 01/11/2022     Page: 16 of 20




20-10149                Opinion of the Court                        16

on the payment of those sanctions. So they claim their refiling
prior to making payment was a “proper” filing.

        We begin by noting that, in their initial brief, Appellants did
not argue that the Reaid I orders failed to explicitly set the payment
of sanctions as a condition precedent to refiling. Rather, they did
so for the first time in their reply brief. But arguments raised for
the first time in a reply brief are deemed waived. See, e.g., Doe #6
v. Miami-Dade Cnty., 974 F.3d 1333, 1339 (11th Cir. 2020)
(“Because this argument appeared for the first time in the
[appellants’] reply brief, we consider it waived.”). That said, even
if we were to address the merits of the argument, the argument
fails.

        Our decision in this appeal boils down to whether we agree
with the district court’s interpretation of Judge Murphy’s orders in
Reaid I—that the payment of sanctions was a condition precedent
to refiling. Typically, we review for abuse of discretion a district
court’s decision to dismiss a case for failure to comply with a court
order. Foudy v. Indian River Cnty. Sheriff’s Off., 845 F.3d 1117,
1122 (11th Cir. 2017). But this standard applies when we review a
district court’s interpretation of its own orders. Id. Here, we are
faced with reviewing one district judge’s interpretation of another
judge’s orders, so we do not extend deference to that
interpretation. Id. (citing Alley v. U.S. Dep’t of Health & Hum.
Servs., 590 F.3d 1195, 1202 (11th Cir. 2009)). Instead, we review
the interpretation of Judge Murphy’s orders de novo.
USCA11 Case: 20-10149            Date Filed: 01/11/2022         Page: 17 of 20




20-10149                   Opinion of the Court                               17

       But even applying the less deferential de novo standard, we
have no difficulty affirming. Judge Murphy issued sanctions under
Rule 37(c)(1)(A), and Mr. Reaid did not object to the entry of those
sanctions. When Mr. Reaid moved to voluntarily dismiss the case
in Reaid I, the defendants opposed the motion and requested that
the district court condition the grant of any such motion on the
payment of sanctions. Judge Murphy did just that when he stated,
“The Court therefore will condition voluntary dismissal upon
Plaintiff’s full payment of $9,569.10 in litigation expenses and
attorney’s fees, as itemized in Defendants’ Motion for Sanctions.”
Judge Murphy enjoyed the discretion to set the terms of the
dismissal under Rule 41(a)(2), 5 including conditioning the dismissal
of the case upon the payment of fees. See Versa Prods., Inc. v.
Home Depot, USA, Inc., 387 F.3d 1325 (11th Cir. 2004) (per
curiam).

       Here, Judge Murphy’s order requires the conclusion that the
payment of sanctions in Reaid I was a condition precedent to filing
a subsequent lawsuit, as Judge Murphy agreed “with the conditions
requested by the [d]efendants.” And the conditions the defendants
requested were that Mr. Reaid “should not be permitted to re-file
his case until the monetary sanctions owed to the Defendants are


5Rule 41(a)(2) states, in relevant part, “Except as provided in Rule 41(a)(1), an
action may be dismissed at the plaintiff’s request only by court order, on terms
that the court considers proper.” Rule 41(a)(2), Fed. R. Civ. P. (emphasis
added).
USCA11 Case: 20-10149           Date Filed: 01/11/2022         Page: 18 of 20




20-10149                   Opinion of the Court                              18

paid in full.” Additionally, because Reaid I was terminated on the
same day that Judge Murphy issued his order, the obvious
implication was that the lawsuit could not be renewed until the
sanctions were paid. Granted, Judge Murphy’s orders did not
explicitly state that the plaintiff was required to pay the sanctions
before refiling. But this was the obvious import of the orders.
Indeed, the payment of sanctions as a condition precedent to
refiling was meant to protect the defendants from having to defend
yet another lawsuit without having had the expenses of the first
action paid.

       Here, though, Mr. Reaid disobeyed a court order because he
failed to pay the sanctions before filing the second lawsuit. And
failure to comply with the prior order supports the district court’s
dismissal of Reaid II under Rule 41(b). See Foudy, 845 F.3d at 1126
(noting that a district court possesses the inherent power to dismiss
a complaint for failure to comply with a court order) (citing
Goforth v. Owens, 766 F.2d 1533, 1535 (11th Cir. 1985)). 6

6 We’ve held that “a dismissal with prejudice . . . may be properly imposed
[under Rule 41(b)] only when: ‘(1) a party engages in a clear pattern of delay
or willful contempt (contumacious conduct); and (2) the district court
specifically finds that lesser sanctions would not suffice.’” Betty K Agencies,
Ltd. v. M/V MONADA, 432 F.3d 1333, 1337–38 (11th Cir. 2005) (quoting
World Thrust Films, Inc. v. Int’l Fam. Ent., Inc., 41 F.3d 1454, 1456 (11th Cir.
1995)). Since the Appellants never suggest that these conditions were absent
here, they’ve waived any such argument. See Cont’l Tech. Servs., Inc., v.
Rockwell Int’l Corp., 927 F.2d 1198, 1199 (11th Cir. 1991) (“An argument not
made is waived . . . .”).
USCA11 Case: 20-10149       Date Filed: 01/11/2022     Page: 19 of 20




20-10149               Opinion of the Court                        19

                                 III.

       As a final matter, Appellants challenge the district court’s
entry of sanctions against Mr. Reaid for including Dr. Prault as a
defendant in Reaid II. In support of this position, Appellants
contend Mr. Reaid had 21 days to amend his complaint under Rule
11. And because Mr. Reaid filed an amended complaint to delete
Dr. Prault within 21 days of filing the initial complaint, they claim
sanctions were not warranted.

      But Appellants lack standing to raise this argument. While
they assert that sanctions were entered against Mr. Reaid, that is
incorrect. A careful review of the record reveals that the district
court in Reaid II in fact entered sanctions against Mr. Reaid’s
counsel, the Law Office of James A. Satcher, Jr. And counsel did
not appeal the entry of sanctions.
        Appellants do not have the requisite standing to challenge
the sanctions order because Mr. Reaid did not sustain an injury in
fact, as he is not required to pay those sanctions. See Spokeo, Inc.
v. Robins, 578 U.S. 330, 339 (2016), as revised (May 24, 2016) (injury
in fact is prerequisite to standing). For this Court to address the
Reaid II sanctions issue, Attorney Satcher or his law firm—not
Appellants—would have had to file an appeal of the sanctions
order. See e.g., Johnson v. 27th Ave. Caraf, Inc., 9 F.4th 1300, 1307
(11th Cir. 2021) (reflecting that the sanctioned attorney appealed);
Norelus v. Denny’s, Inc., 628 F.3d 1270, 1273 (11th Cir. 2010)
USCA11 Case: 20-10149       Date Filed: 01/11/2022     Page: 20 of 20




20-10149               Opinion of the Court                        20

(reflecting that the sanctioned attorneys appealed). Because that
did not happen, we lack jurisdiction to resolve this issue.
                                 IV.
      For the foregoing reasons, we affirm the district court’s
dismissal of Reaid II and its decision to award sanctions in the case.
      AFFIRMED.